 1
     Tarek Isaak Mentouri
     1801 Glade Street
                                                                         2920 DEC 22 PM 2: 2
 2
     Nashville, TN 37207
 3   Tmento0l@gmail.com
 4
     770-895-5046

 5
                          IN THE UNITED STATES DISTRICT COURT
 6                       FOR THE MIDDLE DISTRICT OF TENNESSEE
 7                                                                        0320 109
     TAREK ISAAK MENTOURI,                            CV:
 8
                    Plaintiff,                        COMPLAINT FOR DISCRIMINATION
 9             vs.                                    IN VIOLATION OF THE AMERICANS
                                                      WITH DISABILITIES ACT
10   THE JOINT CORP., d/b/a
     THE JOINT CHIROPRACTIC                           (JURY DEMAND)
11
     MANAGEMENT COMPANY;
12
     101 WELLNESS VENTURES,
13   PLLC,
14
                          Defendants
15

16

17
                                    NATURE OF THE ACTION
     1. Plaintiff Tarek Isaak Mentouri ("Mentouri") brings this action to halt and seek redress
18
       for the unlawful discrimination pursuant to the Americans with Disabilities Act by The
19

20     Joint Corp. and 101 Wellness Ventures PLLC (collectively "defendants") Mentouri is

21     afflicted with Asperger Syndrome and Tourette Syndrome, conditions that U.S. law
22
       prohibits public places of business and recreation from discriminating against
23
       individuals based on said afflictions.
24

25                                            PARTIES
     2. Mentouri is a resident of Nashville, Tennessee and has been such a resident
26

27     throughout the time of the events leading to this complaint.
28




                                          1
           Case 3:20-cv-01098 Document 1 Filed 12/22/20 Page 1 of 6 PageID #: 1
     3. The Joint Corp., d/b/a The Joint Chiropractic Management Company, is a corporation
1

 2     engaged in the business of offering personal services at over 500 chiropractic offices

 3     in 33 states. Its principal place of business is located at 16767 N. Perimeter Drive,
 4
       Suite 110; Scottsdale, AZ 85260. Defendant can be served with process through C T
 5
       Corporation System (CO 168406), 818 West Seventh Street, Suite 930; Los Angeles,
 6
       CA 90017.
 7

 8   4. 101 Wellness Ventures, aka BDM Wellness Ventures 1, LLC, is the owner and

 9     operator of the Joint Chiropractic clinic in question. The company principally does
10
       business in Tennessee. It's principal office is located at 401 S. Mount Juliet Rd., Ste.
11
       245; Mount Juliet, TN 37122-8473. Defendant can be serve with process through
12

13
       William B. Goodman, aka Barry Goodman, 1731 Mallory Lane #109, Brentwood, TN

14     37027-7986.
15
                                           JURISDICTION
16
     5. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 and 28
17
       U.S.C. § 1332.
18
     6. Venue and personal jurisdiction in this District are proper because the Plaintiff resides
19

20     in the District, and the acts in controversy occurred within the District. Defendants do

21     and transact business within the District and throughout the United States.
22
                                    FACTUAL ALLEGATIONS
23
     7. Mentouri was a patient at The Joint Chiropractic in Brentwood, Tennessee. He'd been
24
       a patient since 2016 without issue.
25

26   8. Mentouri received a phone call from Dr. Ryan Footit on August 23, 2020, Dr. Footit

27     said Mentouri is no longer welcome at The Joint Chiropractic because Mentouri
28
       makes "loud sounds" when the doctors are working on his back. There were incidE


                                                  P11

          Case 3:20-cv-01098 Document 1 Filed 12/22/20 Page 2 of 6 PageID #: 2
        that the doctors laughed at Mentouri when he allegedly made the "loud sounds." But
 1

 2      Mentouri continued seeing the doctors at the Joint Chiropractic as it is necessary for
 3      his overall health and well-being.
 4
     19. Mentouri received a letter from Dr. Footit confirming "discharge from care." See
 5
        Attached Exhibit A (Footit letter). The letter, however, did not state the reason for
 6

 7
        the discharge that was given by phone. The letter did not state a reason at all.

 8      Mentouri suffers from Asperger Syndrome, a developmental disorder that effects his
 9      ability to socialize and communicate. Aspergers is on the autism spectrum. Mentouri,
10
        due to his condition, is sometimes unaware of his social surroundings.
11
     10. Mentouri also suffers from involuntary motor movements from time to time due to
12

13      the foregoing, and Tourette Syndrome. Despite these conditions, Mentouri has lived a

14      relatively normal life due to diligence with treatments and counseling for his
15
        conditions.
16
     11. Mentouri's conditions had not affected his treatment schedule with The Joint
17
        Chiropractic at any point until August 23, 2020. He was blindsided by being
18

19      discharged from care because of his disabilities. The actions by the Defendants
20      violate, inter alia, Title III of the Americans with Disabilities Act.
21
     12. Mentouri served the Defendant s a notice of claim on September 17, 2020. The 30-
22
        day deadline expire without a response from the Defendants.
23

24
                                      FIRST CLAIM FOR RELIEF

25       Violation of Title III of the Americans with Disabilities Act (42 U.S.C. § 12182)
26   13. Plaintiff incorporates by reference each and every allegation contained in the
27
        foregoing paragraphs.
28




                                                      3
           Case 3:20-cv-01098 Document 1 Filed 12/22/20 Page 3 of 6 PageID #: 3
     14. Title III of the Americans with Disabilities Act ("ADA") provides that "no individual
 1

 2     shall be discriminated against on the basis of disability in the full and equal enjoymi
 3     of the goods, services, facilities, privileges, advantages, or accommodations of any
 4
       place of public accommodation by any person who owns, leases (or leases to), or
 5
       operates a place of public accommodation." See 42 U.S.C. § 12182(a). The
 6

 7
       professional office of a health care provider is a public accommodation. 42 U.S.C. §

 8     12181(7)(F).
 9   15. Mentouri has two physical and mental impairments that substantially limits one or
10
       more major life activities and a record of such impairments exists. 42 U.S.C.
11
       § 12102(1).
12

13   16. Mentouri suffers from both Asperger Syndrome and Tourette Syndrome. A Title III

14     ADA claim must prove three elements:
15
     • that Plaintiff is disabled within the meaning of the ADA;
16
     • that the Defendant owns, leases, or operates a place of public accommodation; and
17
     • that Plaintiff was denied public accommodation by the Defendant due to his or her
18     disability.
19
     17. A Plaintiff's complaint must allege "enough facts to state a claim to relief that is
20
       plausible on its face." Twombly v. Bell Atlantic Corp., 550 U.S. at 570 (2007).
21

22
     18. This complaint lays out a set of facts that Plaintiff can prove, and entitle him to relief.

23     See Conley v. Gibson, 355 U.S. 41,46, 78 S. Ct. 99, 102 (1957); Fed. R. Civ. P. 12(b)
24

25                                                ,
                                   SECOND                  FOR RELIEF
26

27

28




                                                      rd
           Case 3:20-cv-01098 Document 1 Filed 12/22/20 Page 4 of 6 PageID #: 4
     19. Plaintiff incorporates by reference each and every allegation contained in the
 1

 2       foregoing paragraphs.
 3   20. Section 504 of the Rehabilitation Act provides that "no otherwise qualified individual
 4
         with a disability in the United States, as defined in section 705(20) of this title, shall,
 5
         solely by reason of her or his disability, be excluded from the participation in, be
 6

 7
         denied the benefits of, or be subjected to discrimination under any program or

 8       activity receiving Federal financial assistance. See 29 U.S.C. § 794(a).

 9   21. Program or activity is defined as an entire corporation, partnership, or other private
10
         organization, or an entire sole proprietorship if assistance is extended to such
11
         corporation, partnership, private organization, or sole proprietorship as a whole. See
12

13       See 29 U.S.C. § 794(b)(3)(A)(i).

14   22. The Joint Chiropractic received $2.7 million in federal funds in April under the
15
         CARES Act Paycheck Protection Program provision. See Attached Exhibit B (Press
16
         Release). The Paycheck Protection Program is part of the Coronavirus Aid, Relief,
17
         and Economic Security (CARES) Act, a federal stimulus program signed into law on
18

19       March 27, 20201 .
20   23. Mentouri was otherwise qualified to receive services from Joint Chiropractic since
21
         the company provided said services for nearly four years until its discrimination based
22
         on Mentouri's disabilities.
23
                                       THIRD CLAIM FOR RELIEF
24

25                            Intentional Infliction of Emotional Distress
26   24. Plaintiff incorporates by reference each and every allegation contained in the
27
         foregoing paragraphs.
28
     1   hftps:Hhome.treasury.gov/policy-issues/cares/assistance-for-small-businesses

                                                      5
            Case 3:20-cv-01098 Document 1 Filed 12/22/20 Page 5 of 6 PageID #: 5
     25. The elements of an intentional infliction of emotional distress claim, as articulated by
 1

 2     the Tennessee Supreme Court, are that the defendant's conduct was (1) intentional

 3     reckless, (2) so outrageous that it is not tolerated by civilized society, and (3) resulted
 4
       in serious mental injury to the plaintiff. Rogers v. Louisville Land Co., 367 S.W.3d 196
 5
       (2012).
 6

 7
     26. The defendants laughing and belittling the Plaintiff because of his disabilities, and

 8     their subsequent barring him from receiving further services, caused the Plaintiff

 9     unnecessary anxiety, depression and physical pain.
10
                                         PRAYER FOR RELIEF
11
     27. Plaintiff respectfully prays for the following relief:
12

13           1. An award of appropriate compensatory and punitive damages under the ADA

14               and Rehabilitation Act, for the intentional discrimination against the Plaintiff
15
             2. An award of compensatory and punitive damages for the state claim of
16
                 intentional infliction of emotional distress.
17
             3. Any other relief that this Honorable Court deems appropriate.
18

19   28. A TRIAL BY JURY IS HEREBY DEMANDED.

20

21
                                                                  ad
22
                          Respectfully submitted on this                   day of December, 202
23

24
                                                                       4 --1
25                                                                           Tarek Isaak Mentou
                                                                               1801 Glade StreE
26
                                                                              Nashville, TN 3720
27                                                                          Tmento01@gmail.cor
                                                                                    770-895-504
28                                                                           PRO SE PLAINTIF'


                                          L
           Case 3:20-cv-01098 Document 1 Filed 12/22/20 Page 6 of 6 PageID #: 6
